Title: From John Adams to James Monroe, 6 March 1795
From: Adams, John
To: Monroe, James



Dear Sir
Quincy near Boston March 6. 1795

Permit me to introduce to your Acquaintance and civilities Benjamin Beal Junr. Esqr., a Son of my next Neighbour.  This young Gentleman has been educated at our University and to the Law in the Practice of which he has Spent Some years but finding the Multiplication of Professors in proportion to the diminution of the Business, he has thought proper to turn his Attention to travail and to trade and is bound to France with a Vessell and Cargo of his Fathers who is a Man of Property. Mr Beal is an amiable and agreable young Man and I wish him Success.  Any Attentions with which you may honour him will be gratefully acknowledged by him as well as by me.
Congress has risen without receiving the Treaty with England. Mr Jay has been unfortunate in the Vessells on board of which he sent his Dispatches.
Mrs. Adams joins with me in kind Compliments to Mrs Monroe, and in best Wishes for your Satisfaction and Success in your Mission.
With great Regard I have/ the Honour to be, Sir your / most obedient and most humble / Servant

John Adams